DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-15 are objected to because of the following informalities:  claims 3-15, line 1, “The control device” shall be changed to -- The device --.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: self-driving system in claims 1, 16; identification unit in claim 1; control execution unit in claims 1-
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “self-driving system”,  “identification unit”, “control execution unit”, “route search system”, “self-driving degree estimation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For claims 2-3, it is unclear what the claimed “an air is introduced to warm” means. 
Claims 7 and 10 recite “the control execution unit …. when detecting a predetermined sign ….”. This limitation is unclear because this limitation merely state a function (detecting a predetermined sign) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e. control execution unit. It is unclear whether the function requires some other structure or is simply a result of operating the control execution unit in a certain manner.
Claims 14-15 recite “the control execution unit rotates the foremost seat”.  This limitation is unclear because this limitation merely state a function (rotates the foremost seat) without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e. control execution unit. It is unclear whether the function requires some other structure or is simply a result of operating the control execution unit in a certain manner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
Claims 1-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yopp et al. (US 2015/0088374 A1) in view of Yoshinori et al. (JP 2004255946 A).
 	Yopp et al. disclose a device for controlling a defogging unit (paragraph [0018], TABLE 1, paragraph  [0026]) of a vehicle configured to be driven in a driving mode corresponding to a self-driving degree indicating a degree of depending on a self-driving system for a driving operation (paragraph [0024]), the defogging unit 5exhibiting an anti-fogging function of a window of the vehicle (paragraph [0018], TABLE 1), the device comprising: an identification unit 106 that identifies the self-driving degree (paragraph [0024] discloses autonomous driving module 106 controls driving modes corresponding to different degrees of self-driving, i.e. partial self-driving and complete self-driving; paragraph [0009] discloses the module 106 includes instructions for evaluating information received in the computer 105 relating to vehicle 101 operator characteristics, e.g., from an HMI and/or date collector 110); and a control execution unit 105 that controls the anti-fogging function exhibited by the defogging unit (paragraph [0018], TABLE 1, paragraphs [0025]-[0031]), wherein 10the self-driving degree is defined as exhibiting a higher value as the degree of depending on the self-driving system for the driving operation is larger (paragraph [0024]). Yoshinori et al. also disclose the defogging unit is an air conditioner in which an air is introduced to warm and the warmed air is supplied into a vehicle interior (paragraph [0014]), and an inside/outside air ratio, which is a ratio of an outside air to an inside air in the air to be introduced, 20is variable (paragraph [0019]), and the amount of supply of the air to at least the window side in the vehicle interior is variable (paragraph [0014]), the air conditioner includes a heating device for heating the air (paragraph [0014]), an air conditioner that dehumidifies an air by cooling the air introduced from an outside of the vehicle (inherent function for air conditioner), the defogging unit is an heating member (paragraph [0014]). Yopp et al. further disclose a non-transitory computer-readable medium storing instructions for 20causing a computer to execute a process of controlling a defogging unit of a vehicle (paragraph [0033]). However, Yopp et al. do not disclose when the self-driving degree is a second value higher than a first value, the control execution unit controls the anti-fogging function to be lower than that when the self-driving degree is the first value. Yoshinori et al. disclose a vehicle anti-fogging device provided with multiple antifogging levels, wherein better fuel efficiency can be achieved as a result of appropriate antifogging operation corresponding to the antifogging levels (paragraph [0012]). As Yopp et al. disclose that an occupant of an autonomous vehicle may or may not have a need to see out of the vehicle and may desire or need to view outside of an autonomous vehicle to perform certain operations (paragraph [0002]), it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the control execution unit of the device and process of controlling a defogging unit of Yopp et al. to include when the self-driving degree is a second value higher than a first value (in which it is not necessary for the occupant to look outside), controls the anti-fogging function of the defogging unit to be lower than that when the self-driving degree is the first value (occupant needs to view outside of vehicle to perform certain operations) in order to improve fuel efficiency and to further modify the device of Yopp et al. to include air conditioner and heating member as defogging unit as taught by Yoshinori et al. to improve defogging efficiency and to modify the control execution unit of the device of Yopp et al. to include when the self-driving degree is the second value, the control execution unit sets: the inside/outside air ratio to be lower than that when the self-driving degree is the first value; the amount of supply of the air to at least the window side in the vehicle interior to be smaller than that when the self-driving degree is the first value;  5lowers the temperature of the heating device to set the predetermined temperature of the air supplied to at least the window side in the vehicle interior to be lower than that in the case where the self-driving degree is the first value; 15lowers a dehumidification capacity of the defogging unit than that when the self-driving degree is the first value; and 20lowers an amount of energization to the heating member than that when the self-driving degree is the first value in order to improve fuel efficiency since when the self-drive-driving degree is the second value, occupant does not need to look outside the vehicle, defogging requirement is low. For claim 6, it is well known in the art to use electric heating member to generate heat in the vehicle art. 

Allowable Subject Matter
Claims 7-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato et al (US 2006/0235615) and Kawamata et al. (US 2011/0118939) all disclose a vehicle with self-driving system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY